 In the Matter of PIGGLY WIGGLY OF SAN DIEGO, INC.andAMALGAM-ATEDMEAT CUTTERS & BUTCHER WORKMEN OF NORTH AMERICA,A.F.L.Case No. 01-R-2493.-Decided January 15, 1945Messrs. Jefferson K. StickneyandCarroll A. Stilson,of San Diego,Calif., for the Company.-Mr. Max Osslo,of San Diego, Calif., for the Amalgamated.Mr. Sidney Zagri,of San Francisco, Calif., andMr. Samuel Meyers,of San Diego, Calif., for the Retail Clerks.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Meat Cutters & ButcherWorkmen of North America, A. F. L., herein called the Amalgamated,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Piggly Wiggly of San Diego, Inc.,San Diego, California, herein called the Company,' the NationalLabor Relations Board provided for an appropriate hearing upondue notice before George H. O'Brien, Trial Examiner. Said hear-ing was held at San Diego, California, on October 20 and 21, 1944.The Company, the Amalgamated, and Retail Clerks InternationalProtective Association, Local 1222, A. F. L., herein called the RetailClerks, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing, the Retail Clerks moved to dismiss the petition.The Trial Examiner referred the motion to the Board for determina-tion.For reasons hereinafter appearing, the motion is denied.2The1From the record it appears that the Company's name reads as set forth above.2The following contentions were made in support of the motion(1) that the Companyis not engaged in commerce within the meaning of the National Labor Relations Act ; (2)that the Trial Examiner erred during the hearing in refusing to accept from the RetailClerks a "complaint" charging the Company with violations of Section 8 (1) of the Act;60 N. L. R. B., No. 8'47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded an op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPiggly Wiggly of San Diego, Inc., is a California corporation hav-ing its principal office and place of business in San Diego, California.It owns and operates a warehouse and 26 retail stores in San Diego,California, where it is engaged in the purchase and retail sale of gro-ceries, fresh fruits, vegetables, and allied products.Its total purchasesfor the fiscal year ending August 31, 1944, amounted to $3,868,728, andmore than 5- percent of its purchases originated outside the State ofCalifornia.Its sales for the same period totaled $4,455,672.Of theCompany's total sales during that fiscal period, 75 percent was todefense workers and the families of persons in the military services.While the Retail Clerks contends that the Company is not subjectto the jurisdiction of the Board, the Company admits, and we find,that it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THEORGANIZATIONS INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.Retail Clerks' International Protective Association, Local 1222,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Amalgamatedas the exclusive bargaining representative of certain of its employeesuntil the Amalgamated has been certified by the Board in an appropri-ate unit.-(3) that the instant proceeding involves a jurisdictional dispute between two A. F. L.unions; and (4) that the Amalgamated obtained its authorization cards by false repre-sentations.We reject the first contention in SectionI,infraWe hereby sustain the Trial Ex-aminer's ruling with respect to the "complaint" offered at the hearing.Subsequent to thehearing, the Retail Clerks, sent to the Board on December 6, 1944, a telegram which ishereby made a part of the record herein, withdrawing its third and fourth contentions,both of which relate to the alleged jurisdictional dispute. PIGGLY WIGGLY OF SAN DIEGO, INC.49A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Amalgamated represents a substantial numberof employees in the unit hereinafter found appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAt the hearing the Amalgamated and the Retail Clerks were inagreement that all food clerks in the Company's retail stores, includingstore managers and assistant store managers, but excluding butchers,butcherettes, apprentice butchers,4 warehouse employees, office em-ployees, temporary and/or part-time employees who work less than24 hours per week, and all supervisory personnel, constitute an appro-priate unit.Except for store managers and assistant store managers,whom it would exclude as supervisory employees, the Company agreesto the unit as requested.In each of the Company's 26 stores there is an average of 6 employ-ees, including a store manager and, in some stores, an assistant storemanager.The store managers have charge of the stores, assign dutiesto the clerks and are responsible for the stock and physical propertiesof the Company. They devote more than 20 percent of their time topreparing reports, instructing new employees, and managing thestores.They purchase certain types of merchandise, such as produceand eggs, and establish prices on some foods.Although the Companymaintains a central employment office, the managers may, and some-times do, hire full-time employees needed in their respective stores.Without prior reference to the central office, they may reject appli-cants for employment who respond to window advertisements. Thestore managers also have authority to discharge clerks for dishonesty,intoxication, or misconduct. In view of their functions, we are ofthe opinion that store managers are supervisory employees within themeaning of our customary definition. Consequently, we shall excludethem from the unit.Assistant store managers are distinguished from ordinary foodhandlers only in the sense that the Company seeks to prepare themto become managers.They substitute for managers only in emer-8A Board attorney reported that the Amalgamated submitted 62 authorization cards ;and that the names of 45 persons appearing on these cards were listed on the Company'spay roll of September 23, 1944, which contained the names of 142 employees in the unithereinafter found appropriate.The Board attorney further reported that the Retail Clerkssubmitted 64 authorization cards and that the names of 49 persons appearing on the cardswere contained in the aforesaid pay roll.4The Company does not employ butchers, butcherettes, or apprentice butchers.Themeat department in the Company's stores -is operated by another firm.628563-45-vol. 60--5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDgencies.Their work is exactly like that of regular clerks and therecord does not indicate that any of their time is devoted to any super-visory functions.One, Stewart, who believed himself to be a clerk,but whom the Company designates as an assistant manager, testified,"I have always worked along with my manager as a clerk . . ." As-sistant store managers, we find, clearly are not supervisory employees,and we shall include them in the unit.We find, in accordance with the agreement of the parties, and inaccordance with our foregoing determinations, that all food clerksemployed in the Company's retail stores, including assistant storemanagers, but excluding warehouse employees, office employees, tem-porary and/or part-time employees who work less than 24 hours perweek, store managers and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status, of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION.OF REPRESENTATIVESWe- shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.aDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Piggly Wigglyof San Diego, Inc., San Diego, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in See-5The Retail Clerks urged that any election directed by the Board be postponed until theCompany fully complies with an agreement in adjustment of Case No 21-C-2463,in whichthe Retail Clerks filed a charge of unfair labor practicesIt appears that the Companyhas fully complied with the requirements of that agreement. PIGGLY WIGGLY OF SAN DIEGO, INC.51tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byAmalgamated Meat Cutters and Butcher Workmen of North America,A. F. L., or by Retail Clerks' International Protective Association,Local 1222, A. F. L., for the purposes of collective bargaining, or byneither.